                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ARCHIBALD ROBERT CUNNINGHAM,                        Case No. 4:18-cv-07595-KAW
                                   8                    Plaintiff,                           SCREENING ORDER REVIEWING
                                                                                             PLAINTIFF’S FIRST AMENDED
                                   9              v.                                         COMPLAINT; ORDER CONTINUING
                                                                                             CASE MANAGEMENT CONFERENCE
                                  10     CITY AND COUNTY OF SAN
                                         FRANCISCO, et al.,                                  Re: Dkt. No. 14
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           On May 25, 2018, Plaintiff Archibald Cunningham filed this civil action and application

                                  14   to proceed in forma pauperis. Since Plaintiff was previously found to be vexatious, his complaint

                                  15   was subject to a prefiling order. While his complaint included some of the same parties and claims

                                  16   covered by the prefiling review order, the district court found that it also included parties and

                                  17   certain claims that were arguably outside its scope, so, on November 20, 2018, the court granted

                                  18   leave to proceed on the new complaint. (Dkt. No. 1.) On February 6, 2019, the Court granted the

                                  19   application to proceed in forma pauperis and then screened Plaintiff’s complaint pursuant to 28

                                  20   U.S.C. § 1915, and concluded that it was deficient. (Dkt. No. 8.) On April 5, 2019, Plaintiff filed

                                  21   a first amended complaint, which the Court again screens pursuant to § 1915, and once again

                                  22   concludes that the complaint is deficient.

                                  23                                       I.   LEGAL STANDARD
                                  24          The in forma pauperis statute provides that the Court shall dismiss the case if at any time

                                  25   the Court determines that the allegation of poverty is untrue, or that the action (1) is frivolous or

                                  26   malicious, (2) fails to state a claim on which relief may be granted; or (3) seeks monetary relief

                                  27   against a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2).

                                  28
                                   1          A complaint is frivolous under Section 1915 where there is no subject matter jurisdiction.

                                   2   See Castillo v. Marshall, 207 F.3d 15, 15 (9th Cir. 1997) (citation omitted); see also Pratt v. Sumner,

                                   3   807 F.2d 817, 819 (9th Cir. 19987) (recognizing the general proposition that a complaint should be

                                   4   dismissed as frivolous on Section 1915 review where subject matter jurisdiction is lacking).

                                   5          A complaint may also be dismissed for failure to state a claim, because Section 1915(e)(2)

                                   6   parallels the language of Federal Rule of Civil Procedure 12(b)(6). Lopez v. Smith, 203 F.3d 1122,

                                   7   1126-27 (9th Cir. 2000). The complaint, therefore, must allege facts that plausibly establish the

                                   8   defendant’s liability. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-57 (2007). When the

                                   9   complaint has been filed by a pro se plaintiff, courts must “construe the pleadings liberally . . . to

                                  10   afford the petitioner the benefit of any doubt.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir.

                                  11   2010)(citations omitted). Upon dismissal, pro se plaintiffs proceeding in forma pauperis must be

                                  12   given leave to “amend their complaint unless it is absolutely clear that the deficiencies of the
Northern District of California
 United States District Court




                                  13   complaint could not be cured by amendment.” Franklin v. Murphy, 745 F.2d 1221, 1235 n.9 (9th

                                  14   Cir. 1984) (internal citations and quotation marks omitted); Lopez v. Smith, 203 F.3d 1122, 1130-

                                  15   31 (9th Cir. 2000).

                                  16                                          II.    DISCUSSION

                                  17          As courts of limited jurisdiction, “federal courts have an independent obligation to ensure

                                  18   that they do not exceed the scope of their jurisdiction.” Henderson ex rel. Henderson v. Shinseki,

                                  19   562 U.S. 428, 434 (2011); Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1116 (9th Cir. 2004) (noting

                                  20   that district courts are “obligated to consider sua sponte whether [they] have subject matter

                                  21   jurisdiction”). There are two bases for federal subject matter jurisdiction: (1) federal question

                                  22   jurisdiction under 28 U.S.C. § 1331 and (2) diversity jurisdiction under 28 U.S.C. § 1332. A

                                  23   district court has federal question jurisdiction in “all civil actions arising under the Constitution,

                                  24   laws, or treaties of the United States.” Id. at § 1331. A cause of action “arises under federal law

                                  25   only when the plaintiff’s well-pleaded complaint raises issues of federal law.” Hansen v. Blue

                                  26   Cross of Cal., 891 F.2d 1384, 1386 (9th Cir. 1989). A district court has diversity jurisdiction

                                  27   “where the matter in controversy exceeds the sum or value of $75,000 . . . and is between citizens

                                  28                                                      2
                                   1   of different states, or citizens of a State and citizens or subjects of a foreign state.” Id.

                                   2           Here, Plaintiff’s the first cause of action1 attempts to resurrect the loss of Plaintiff’s

                                   3   property via prior state court action under the guise of federal civil rights statutes. (First Am.

                                   4   Compl., “FAC,” Dkt. No. 14 ¶¶ 139-145.) To the extent that Plaintiff is alleging malicious

                                   5   prosecution, that is duplicative of the second cause of action. (See FAC ¶ 140f.) All other

                                   6   allegations in the first cause of action are barred by the two-year statute of limitations.

                                   7           The second cause of action for malicious prosecution is partially viable. (FAC ¶¶ 146-158.)

                                   8   The statute of limitations for malicious prosecution is two years from the date the criminal charges

                                   9   resolve in the plaintiff’s favor, and the charges from Plaintiff’s third arrest were dismissed on or

                                  10   around May 28, 2016. (FAC ¶ 6.) Since Plaintiff filed his original complaint on May 25, 2018,

                                  11   that claim is not time-barred. That said, any claims based on charges dismissed prior to May 25,

                                  12   2016, including those dismissed on January 14, 2015, are time-barred, so the second amended
Northern District of California
 United States District Court




                                  13   complaint should only address the last set of charges. (See FAC ¶ 116.)

                                  14           The third cause of action is for denial of procedural due process and the fourth cause of

                                  15   action for conspiracy to interfere with civil rights pertaining to his alleged wrongful arrest in 2015

                                  16   are barred by the two-year statute of limitations for § 1983 claims pursuant to California Code of

                                  17   Civil Procedure § 335.1. (FAC ¶¶ 173-177.) The fifth cause of action for neglect to prevent the

                                  18   conspiracy of Defendants Singer, Coombs, and McKay (FAC ¶¶ 178-182) is similarly time-barred.

                                  19           Similarly, the sixth cause of action is time-barred as to all allegations with the exception of

                                  20   those relating to malicious prosecution. (FAC ¶¶ 183-187.) That means that in amending, for

                                  21   example, Plaintiff cannot properly allege facts pertaining to the loss of his property or the court-

                                  22   appointed receiver’s alleged unauthorized practice of law. (See FAC ¶ 183.)

                                  23           Accordingly, the Court concludes that the complaint is insufficient to satisfy Section 1915

                                  24   review. Generally, in amending, Plaintiff should identify which particular defendant each of the

                                  25

                                  26
                                       1
                                        Plaintiff uses “claim for relief” and then divides those claims into “counts,” which is improper
                                       and nonsensical. Plaintiff’s second amended complaint must clearly list all causes of action as
                                  27   sequentially-numbered “causes of action.” To do otherwise runs afoul of the Federal Rules of
                                       Civil Procedure.
                                  28                                                     3
                                   1   remaining two causes of action are against. He is reminded that any claims pertaining to the loss of

                                   2   his condominium are not actionable nor are any other claims that were previously litigated.

                                   3   Plaintiff is also advised that he should attach relevant documents to his second amended complaint

                                   4   as marked exhibits in lieu of stating that he will file a request for judicial notice at a later date.

                                   5   Alternatively, Plaintiff may simply allege the facts relevant to his claims and avoid attaching and

                                   6   incorporating documents to the complaint.

                                   7                                         III.    CONCLUSION

                                   8           For the reasons set forth above, the allegations in Plaintiff’s complaint are insufficient

                                   9   under 28 U.S.C. § 1915(e)(2). Thus, Plaintiff must clearly provide the legal and factual basis for

                                  10   all claims, and must do so by filing a second amended complaint by January 24, 2020. If

                                  11   Plaintiff fails to file an amended complaint by that date, or the amended complaint fails to cure all

                                  12   defects, the case will be reassigned to a district judge with the report and recommendation that
Northern District of California
 United States District Court




                                  13   either the complaint be dismissed in whole or in part or the case be dismissed in its entirety.

                                  14           In amending the complaint, Plaintiff may contact the Federal Pro Bono Project’s Help

                                  15   Desk for assistance—a free service for pro se litigants—by calling (415) 782-8982 to make an

                                  16   appointment. While the Help Desk does not provide legal representation, a licensed attorney may

                                  17   assist Plaintiff in properly pleading the viable claims.

                                  18           Finally, the case management conference set for February 11, 2020 is continued to April 7,

                                  19   2020 at 1:30 p.m. in Courtroom 4, U.S. District Court, 1301 Clay Street, Oakland, California.

                                  20   Case management statements are due on or before March 31, 2020.

                                  21           IT IS SO ORDERED.

                                  22   Dated: December 20, 2019
                                                                                               __________________________________
                                  23                                                           KANDIS A. WESTMORE
                                  24                                                           United States Magistrate Judge

                                  25

                                  26
                                  27

                                  28                                                       4
